DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 28 Dec 2021 has been entered. Claims 1-3, 5-7, 9-10, 12-15, 17, 19-23, 25 remain pending in the application. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4 Oct 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789) in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 1, Bergeron discloses a fluid control device (Figure 2). The device comprising: 
a valve body (see Annotated Figure A) defining an inlet (21), an outlet (22), and a flow path connecting the inlet and the outlet (through 103); 

a stem (generally at 106) operatively coupled to the control element (105 and 102) and axially aligned with the longitudinal axis (Figure 2); 
an indicator assembly (generally at 70) at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with the longitudinal axis (see Annotated Figure A), wherein movement of the stem along the longitudinal axis causes movement of a rod (83) of the indicator assembly along or about the indicator axis to indicate a position of the control element (Figure 2),
but fails to expressly disclose indicating a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions.
China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in contact with a conical cap (41 via 42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) thus indicating a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of China Yangtze Power to provide for indicating a position of the control element when the control element is in the open 

    PNG
    media_image1.png
    422
    567
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Bergeron discloses where the indicator axis is perpendicular to the longitudinal axis (see Annotated Figure A).
Regarding Claim 3, Bergeron discloses where the indicator assembly includes an indicator (82) that is coupled to the rod (83) and that is extendable outside of the valve body (Figure 2).
Regarding Claim 5, Bergeron discloses where the indicator extends a first distance outside of the valve body when the control element is in the open position (Figure 3) and extends a second distance outside of the valve body when the control element is in the closed position (Figure 2).
Regarding Claim 6, Bergeron discloses where the first distance (Figure 3) is greater than the second distance (Figure 2).
Regarding Claim 9, Bergeron discloses a cap (107) disposed at an end of the stem (at the right end as seen in Figure 2) and including a sloped surface (Figure 2).  
Regarding Claim 10, Bergeron discloses where the cap has a wide first end (attached to 101 in Figure 2) and a narrow second end (attached to 106 in Figure 2), the first end of the cap in contact with the rod when the control element is in the open position (Figure 3), and the second end of the cap in contact with the rod when the control element is in the closed position (Figure 2).
Regarding Claim 17, Bergeron discloses a fluid control device (Figure 2). The device comprising: 
a valve body (see Annotated Figure A) defining an inlet (21), an outlet (22), and a flow path connecting the inlet and the outlet (through 103); 
a control element (103) movable along a longitudinal axis of the valve body between a closed position (Figure 2), in which the control element engages a valve seat (against bore 63), and an open position (Figure 3), in which the control element is spaced away from the valve seat (Figure 3); 
a stem (generally at 106) operatively coupled to the control element (105 and 102) and axially aligned with the longitudinal axis (Figure 2); 
an indicator assembly (generally at 70) at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with the longitudinal axis (see Annotated Figure A), wherein the indicator assembly includes a conical cap (107) that is connected to the stem (generally at 106) and a rod (83) wherein movement of the stem along the longitudinal axis causes movement of a rod (83) of the indicator assembly along or about the indicator axis to indicate a position of the control element (Figure 2),
but fails to expressly disclose wherein the indicator assembly includes: a roller that is in contact with a conical cap and a rod that is coupled to the roller, wherein movement of the roller along the cap 
China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in contact with a conical cap (41 via 42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) and wherein the indicator assembly indicates a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of China Yangtze Power to provide for wherein the indicator assembly includes: a roller that is in contact with a conical cap and a rod that is coupled to the roller, wherein movement of the roller along the cap causes movement of the rod along the indicator axis to indicate a position of the control element relative to the valve seat and wherein the indicator assembly indicates a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions.  Doing so would be combining prior art elements (the indicator assembly of China Yangtze Power within the valve system of Bergeron) according to known methods to yield predictable results (to allow a reduction of friction between the rod and the cap).
Regarding Claim 20, Bergeron discloses where the indicator extends a first distance outside of the valve body when the control element is in the open position (Figure 3) and extends a second .
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789) in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Sime (US 3,566,907).
Regarding Claim 7, Bergeron discloses all essential elements of the current invention as discussed above except where the indicator assembly includes a spring that biases the rod toward the stem.
Sime teaches an indicator assembly (Figure 9 at 79) where the indicator assembly includes a spring (90) that biases the rod (80) toward the stem (upward in Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Sime to provide for where the indicator assembly includes a spring that biases the rod toward the stem.  Doing so would be combining prior art elements according to known methods (the valve indicator of Sime with the indicator assembly of Bergeron) to yield predictable results (to provide a reset for the indicator rod to allow for a reliable reset of the valve indicator rod, thereby resulting in more reliable valve position indication).
Regarding Claim 19, Bergeron, as modified by China Yangtze Power, teach all essential elements of the current invention as discussed above except where the indicator assembly includes a spring that biases the roller toward the conical cap.
Sime teaches an indicator assembly (Figure 9 at 79) where the indicator assembly includes a spring (90) that biases a rod (80; where China Yangtze Power teaches a roller on the rod) toward the cap (upward in Figure 9; where the conical cap is disclosed by Bergeron at 107).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789) in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Zhang (CN104712799; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 13, Bergeron discloses all essential elements of the current invention as discussed above except for where the indicator assembly includes an arm hingedly coupled to the stem and hingedly coupled to the rod, the arm configured to translate an axial movement of the stem to an axial movement of the rod.  
Zhang teaches a valve indicator assembly (Figure) where the indicator assembly includes an arm (5) hingedly coupled to the stem (2) and hingedly coupled to the rod (6), the arm configured to translate an axial movement of the stem to an axial movement of the rod (Figure).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Zhang to provide for where the indicator assembly includes an arm hingedly coupled to the stem and hingedly coupled to the rod, the arm configured to translate an axial movement of the stem to an axial movement of the rod.  Doing so would be combining prior art elements according to known methods (the valve indicator of Zhang with the indicator assembly of Bergeron) to yield predictable results (to provide a translation .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789 in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Schmidt et al (US 2,652,851).
Regarding Claims 14 and 15, Bergeron discloses all essential elements of the current invention as discussed above except for where an axial movement of the stem causes rotational movement of the rod; and 
wherein the stem includes a corrugated surface and the rod includes a corrugated surface rotatably coupled to the corrugated surface of the stem, and wherein when the stem moves in a direction parallel to the lonqitudinal axis of the valve body, the corrugated surface of the stem engages the corrugated surface of the rod to rotate the rod about the indicator axis.
Schmidt et al teach a fluid valve (Figure 1) with a valve indicator (generally at 41 in Figure 3), with a control element (22) and a stem (19) and a rod (generally at 34), where an axial movement of the stem causes rotational movement of the rod (Col 2, lines 28-30; Figure 2); and 
wherein the stem (19) includes a corrugated surface  (Figure 1 on 19) and the rod includes a corrugated surface (18) rotatably coupled to the corrugated surface of the stem, and wherein when the stem moves in a direction parallel to the lonqitudinal axis of the valve body (right and left in Figure 1), the corrugated surface of the stem engages the corrugated surface of the rod to rotate the rod about the indicator axis (Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Schmidt et al to where an axial movement of the stem causes rotational movement of the rod and wherein the stem includes a corrugated surface and the rod includes a corrugated surface rotatably coupled to the corrugated .
Allowable Subject Matter
Claims 21-23 and 25 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 28 Dec 2021 have been fully considered but they are not persuasive.
Applicant amends the claims to overcome the current prior art references.  These limitations are taught by China Yangtze Power, as discussed above. China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in contact with a conical cap (41 via 42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) thus indicating a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of China Yangtze Power to provide for indicating a position of the 
Applicant argues that one of ordinary skill in the art would not modify Bergeron to teach the subject matter of the amended claims, since Bergeron discloses an on/off valve and therefore only has a need to indicating two positions.  However, this argument is unpersuasive, as the third position can be any position along the travel from an open or a closed position.  Bergeron still has a travel from an open to a closed position, and one of ordinary skill in the art would recognize the benefit of providing the location of the valve between the open and the closed positions. It is noted that the features upon which applicant relies (i.e., that the position between the open and closed positions is a stable closed position) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that China Yangtze Power fails to remedy the deficiencies of Bergeron. However, as discussed above, China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in contact with a conical cap (41 via 42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) thus indicating a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to 
Therefore, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753